Citation Nr: 0106056	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty during the Vietnam Era 
from May 1966 to May 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, which, in part, denied service connection for 
post-traumatic stress disorder (PTSD). 



REMAND

Secondly, the evidence demonstrates that a document from the 
National Archives and Records Administration that lists the 
appellant's military service awards and decorations was sent 
directly to the Board.  However, there is no waiver from the 
appellant, as required, allowing the submission of this 
evidence directly to the Board for consideration without 
allowing the RO to consider the evidence.  
See § 20.1304(c) ("Consideration of additional evidence by 
agency of original jurisdiction").  

Even so, the Board notes that among the citations awarded to 
the appellant, as listed by the National Archive and Records 
Administration, is the Combat Infantryman Badge.  However, 
the appellant's report of discharge ("DD 214") does not 
indicate that he received the Combat Infantryman Badge, a 
point noted in the rating decision which the appellant 
specifically protested.  Hence, there is conflict between two 
documents regarding whether the appellant was awarded the 
Combat Infantryman Badge.  At any rate, it is necessary to 
remand this case to the RO to review and develop the 
evidence, and then issue a required supplemental statement of 
the case to the appellant reflecting new evidence.

The case is REMANDED for the following development:

1. The RO should consider the document 
(NA Form 13018) submitted directly to 
the Board by the veteran from the 
National Archives and Records 
Administration.  The service 
department should be asked to 
expressly state whether the veteran 
was a recipient of the Combat 
Infantryman Badge.    
2. The RO should contact the USASCRUR at 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197in 
order to obtain information regarding 
the appellant's unit "C 3/39th INF 9th 
" in January 1967.  The RO should ask 
USASCRUR to provide copies of relevant 
command histories for the other units 
to which the appellant was attached 
during his Vietnam service. 
3. When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance 
with this REMAND.  If not, the RO 
should undertake remedial action 
before returning the claim to the 
Board.  See Stegall, 11 Vet. App. at 
270-71.   After the action herein is 
complete, the RO should review the 
record to ensure that it is in 
compliance with the Veterans Claims 
Assistance Act of 2000.  If further 
development is required, the RO should 
take appropriate action to ensure 
completion.

Furthermore, after the development requested above has been 
completed to the extent possible, the RO should again review 
the record.  If any benefit sought on appeal, for which a 
notice of disagreement has been filed, remains denied, the 
appellant and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


